EXHIBIT 10.6 EMPLOYMENT AGREEMENT On October 20, 2007, Serefex Corporation and W.P. Hickman Systems Inc., agreed to enter into an employment agreement with Mr. Brian Dunn.The agreement was never consummated although the parties operated as if the Agreement was in place.The Agreement is hereby adopted to read as follows: THIS AGREEMENT ("Agreement"), by and between Serefex Corporation, a Delaware corporation and W.P. Hickman Systems Inc., an Ohio corporation, hereinafter referred to as the ("Company"), and Brian S. Dunn ("Executive") is effective as ofOctober 20, 2007 (the "Effective Date"). In consideration of the mutual covenants set forth herein, the Company and the Executive hereby agree as follows: 1.EMPLOYMENT. The Company hereby agrees to employ the Executive, and the Executive agrees to serve the Company, in the capacities described herein during the Period of Employment (as defined in Section 2 of this Agreement), in accordance with the terms and conditions of this Agreement. 2.PERIOD OF EMPLOYMENT. The term "Period of Employment" shall mean the period which commences on the Effective
